NUMBERS 13-10-00122-CR
                                                        13-10-00123-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




IN RE CROS MEDRANO, JR.




On Petition for Writ of Mandamus.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela
Memorandum Opinion Per Curiam
 

          Relator, Cros Medrano, Jr., pro se, filed a petition for writ of mandamus in the above
causes on March 15, 2010, through which he contends that the trial court has failed to
timely rule on a motion for nunc pro tunc judgment requesting a jail time credit.  According
to the petition for writ of mandamus, the State Counsel for Offenders filed the motion for
nunc pro tunc judgment on or about May 13, 2009.  According to documents filed with the
Court; however, the trial court granted the nunc pro tunc motion by identical orders issued
on May 15, 2009 and in March of 2010.
          Because respondent has ruled on relator's motion for nunc pro tunc judgment,
relator’s petition for writ of mandamus asking us to require respondent to rule is moot.  See
In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes
moot if a controversy ceases to exist between the parties at any stage of the legal
proceedings . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating
that, for a controversy to be justiciable, there must be a real controversy between the
parties that will be actually resolved by the judicial relief sought). 
          The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that this matter has been rendered moot.  Accordingly, the Court
DISMISSES the petition for writ of mandamus in these causes as moot without reference
to the merits thereof.  See Tex. R. App. P. 52.8(a). 
 

                                                                                      PER CURIAM


Do not publish.
See Tex. R. App. P. 47.2(b).
Delivered and filed the
16th day of March, 2010.